11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Michael Wayne Fullerton a/k/a Martin Hudson
Appellant
Vs.       Nos. 11-02-00361-CR, 11-02-00362-CR,
& 11-02-00363-CR B
Appeals from Taylor County
State of Texas
Appellee
 
On September 17, 2002, the trial court signed
orders denying appellant=s motion to dismiss the cases against him.  On December 16, 2002, appellant filed a pro se notice of appeal
in each case.  We dismiss the appeals
for want of jurisdiction.
When the clerk=s records were received on December 23, 2002, the clerk=s office wrote the parties stating that the
September 17 orders did not appear to be final, appealable orders and that the
notices of appeal were out of time. Appellant=s response indicates that he is confined in a prison in Wyoming.  He states that, when his attorney informed
him that there was no basis for the appeals, he sent his pro se notices of
appeal as soon as he could.
The September 17 orders are not final,
appealable orders.  Therefore, the
appeals are dismissed for want of jurisdiction.
 
PER CURIAM
 
January 23, 2002
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.